Order filed September 8,
2011
 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00340-CR
                                                    __________
 
                          JIMMIE
MISCHELLE WELLS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 29th District Court
 
                                                         Palo
Pinto County, Texas
 
                                                      Trial
Court Cause No. 14231
 

 
                                                                     O
R D E R
            The
trial court denied Jimmie Mischelle Wells’s motion to suppress.  Appellant
timely requested the trial court to enter findings of fact and conclusions of
law relating to its ruling on the motion to suppress.  The trial court did not
enter findings of fact and conclusions of law.  Appellant has requested that we
abate this appeal and remand this cause to the trial court to allow it to make
findings of fact and conclusions of law.  The State agrees that this is the
proper remedy in this cause.  Based on the Court of Criminal Appeals’s opinion
in State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006), this
appeal must be abated so that the trial court may enter findings of fact and
conclusions of law relating to its denial of appellant’s motion to suppress.  
            The
clerk of the trial court is directed to forward to this court a supplemental
clerk’s record containing the trial court’s findings of fact and conclusions of
law.  The supplemental record is due to be filed in this court on or before
October 17, 2011.  Upon receipt of the supplemental clerk’s record, the appeal
will be reinstated.  Should appellant desire to supplement her brief to address
the trial court’s findings and conclusions, appellant is directed to file such
brief in this court within thirty days after the date that the supplemental
clerk’s record is filed.  See Tex.
R. App. P. 38.6, 38.7.
            The
appeal is abated.
 
                                                                                                PER
CURIAM
                                                                              
September 8,
2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.